United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3424
                        ___________________________

                                  Ronald K. Jordan

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

Brian D. Hall, Correctional Officer, PCC, Individually; Joey Arcand, Caseworker,
                                PCC, Individually

                      lllllllllllllllllllll Defendants - Appellees

Paul Johnson, Caseworker, PCC, Individually; Clifford Owens, FUM, PCC, Individually

                            lllllllllllllllllllll Defendants
                                    ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: June 1, 2017
                               Filed: June 6, 2017
                                  [Unpublished]
                                 ____________

Before GRUENDER, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       Missouri inmate Ronald K. Jordan appeals following final judgment in his 42
U.S.C. § 1983 action. Mr. Jordan challenges the district court’s1 grant of summary
judgment to defendant Joey Arcand; the verdict in favor of defendant Brian D. Hall
after a bench trial; and several pre-trial and post-trial orders. We agree with the
district court that there were no jury issues on Mr. Jordan’s due process claim against
Mr. Arcand. See Mason v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir.
2009) (reviewing de novo grant of summary judgment, viewing evidence and drawing
all reasonable inferences in favor of non-moving party). Further, we find no clear
error in the district court’s finding that Mr. Jordan did not show that Mr. Hall--in
conducting searches of, and confiscating items from, Mr. Jordan’s person or cell--was
acting in retaliation for Mr. Jordan’s engagement in protected activity. See Kaplan
v. Mayo Clinic, 847 F.3d 988, 991 (8th Cir. 2017) (following bench trial, this court
reviews de novo legal conclusions, and for clear error factual findings); Wright v. St.
Vincent Health Sys., 730 F.3d 732, 739 (8th Cir. 2013) (district court’s credibility
findings in bench trial, like jury’s credibility findings in jury trial, are virtually
unassailable on appeal); Nelson v. Shuffman, 603 F.3d 439, 449-50 (8th Cir. 2010)
(elements of retaliation claim). Finally, as to Mr. Jordan’s remaining challenges to
district court orders, they provide no basis for reversal. The judgment of the district
court is affirmed. See 8th Cir. R. 47B
                          ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-